Citation Nr: 1217704	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO. 03-36 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected scar on the left ankle. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from August 1961 to August 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the RO that granted service connection and assigned an initial 10 percent evaluation for a left ankle scar. 

In July 2005, September 2009, and April 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and consideration. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

The service-connected left ankle scar is shown to be painful, to measure 7 centimeters in length and 0.5 centimeters at its widest point, and to be superficial, linear, nonadherent and well healed, but is not unstable or productive of a separately ratable loss of function.    



CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected left ankle scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Code 7804 (2002, 2008, and 2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. 

There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in June 2002. This letter advised the Veteran of what evidence was required to substantiate his claim for service connection, and of his and VA's respective duties for obtaining evidence. 

Follow up letters were issued in September 2006, February 2009, April 2010, July 2010, September 2010 and April 2011. The September 2006 and July 2010 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. The September 2010 letter informed the Veteran that he should submit evidence showing that his disability had increased in severity. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

His claim was then readjudicated in the August 2011 Supplemental Statement of the Case (SSOC). See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in July 2002 and April 2011. 

The April 2011 examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder. 

This case was remanded in July 2005 and September 2009 so that the Veteran could receive proper notice regarding his claim and so additional records could be obtained. It was remanded in April 2011 so he could undergo a VA examination and receive notice of an amendment to the VA regulations for evaluating scars. 

The Veteran received proper notice regarding his claim, as discussed above. He received notice of the new regulations in April 2011. He underwent an adequate VA examination in 2011. Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Increased Evaluation Claim 

The Veteran contends that his left ankle scar more severe than reflected by its initial 10 percent evaluation. Because he does not have three or more scars on his left ankle, his claim will be denied. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 

4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's scar is currently evaluated as 10 percent disabling under Diagnostic Code 7804, unstable or painful scars. 38 C.F.R. § 4.118 (2011). 

The Veteran filed his claim in March 2002. During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities twice. One amendment was effective August 30, 2002, and the other became effective October 23, 2008. See 67 Fed. Reg. 49,590-49,599 (July 31, 2002); 73 Fed. Reg. 54,710-12 (Sept. 23, 2008). 

Therefore, the Board will evaluate the veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations. However, the VA's Office of General Counsel determined in an opinion that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change. 

The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change. See VAOGCPREC 3-00 (Apr. 10, 2000). 

Pursuant to 38 C.F.R. § 4.118 as in effect prior to August 30, 2002, scars that were superficial, tender and painful on objective observation warranted a 10 percent evaluation under Diagnostic Code 7804. 

Other scars could be rated on limitation of the part affected. See 38 C.F.R. § 4.118 , Diagnostic Codes 7803, 7804, 7805 (2002). A 10 percent evaluation was the maximum available evaluation under Diagnostic Code 7804. 

Pursuant to  38 C.F.R. § 4.118 as in effect on October 23, 2008, Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination. 

Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage. 

Note (2) provided that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118. Diagnostic Code 7804 also directed the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118 (2008).

Under the criteria of current Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. A 20 percent rating requires three or four scars that are unstable or painful. 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. 

Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118 (2011).

The only way by which the Veteran's scar may meet the criteria for an increased evaluation is by applying the most recent version of the regulations. The two older versions of Diagnostic Code 7804 do not provide for an evaluation higher than 10 percent. The Veteran's disability does not meet the criteria for a higher evaluation because he does not have three or four painful or unstable scars of the left ankle. 

At his July 2002 fee-based examination, the examiner found that the Veteran had an "old laceration" that was "well healed."  At his April 2011 VA examination, the examiner noted that the Veteran had one scar on his left ankle. It was painful "periodically."  The scar was noted to be well healed and located across the anteriomedial aspect of his left ankle. It was shiny and flat. 

The examiner found that there was no edema, erythema, skin inflexibility, induration, depression, inflammation, skin breakdown, increased warmth or keloid formation. The scar was 7.5 centimeters (cm) long and .5 cm wide at its widest point. It was not adherent to underlying tissue and was not hyper or hypopigmented. 

The Veteran reported that he had to sell his truck because he was no longer able to shift gears with his left foot. He attributed this to tenderness from his scar. He also noted that he could only walk for 5-10 minutes before needing to rest due to achiness. The examiner found that the scar was superficial and did not interfere with his activities of daily living or ability to work. 

The evidence of record does not show that the Veteran has more than one scar on his left ankle, nor has he so asserted. Therefore, his scar does not meet the criteria for an initial disability evaluation in excess of 10 percent. 

As the Veteran is not entitled to an increased evaluation under Diagnostic Code 7804, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to scars. See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). In this case, Diagnostic Codes 7801 (2008 and 2011), 7802 (2008 and 2011), 7803 (2002 and 2008), and 7805 are potentially applicable.

Prior to August 30, 2002, Diagnostic Code 7801 pertained to scars from third degree burns and is therefore not applicable. 38 C.F.R. § 4.118 (2002). Following the August 2002 amendments, Diagnostic Code 7801 provided criteria for scars other than on the head, face, or neck that were deep or caused limited motion. A 10 percent evaluation was warranted when the scars occupied an area or areas exceeding 6 square inches (39 square cm). Note (2) stated that a deep scar was one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008). 

The service-connected scar does not meet the criteria for a 10 percent evaluation under this version of Diagnostic Code 7801 because it did not measure 39 square centimeters. In April 2011, the examiner found that it was 7 cm long and .5 cm wide. 

Further, the evidence does not show that the scar causes limitation of motion of the left ankle. The Veteran has been diagnosed with degenerative joint disease of the left ankle and his evaluation for that disability includes limitation of motion. To grant an increased evaluation based upon symptoms that are already included in the evaluation of another service connected disability would constitute impermissible pyramiding. 38 C.F.R. § 4.14. 

Under the current criteria of Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. 38 C.F.R. § 4.118 (2011). 

Diagnostic Code 7801 is not for application in this case because the evidence does not show that the Veteran's scar is deep. The April 2011 examiner found that the scar was superficial. 

Under all three versions of the rating criteria, Diagnostic Code 7801 is not for application. 

Prior to August 30, 2002, Diagnostic Code 7802 pertained to second degree burn scars and is therefore not applicable in this case. 38 C.F.R. § 4.118 (2002). 
Following the August 2002 amendments, Diagnostic Code 7802 provided ratings for scars, other than the head, face, or neck, that were superficial or that did not cause limited motion. Superficial scars that did not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated 10 percent disabling. Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008). 

Although the service-connected scar is superficial, it does not occupy an area or areas greater than 929 square centimeters. As noted, in April 2011 his scar was measured as 7 cm long and .5 cm wide at its widest part. Therefore Diagnostic Code 7802 does not apply. 

Under the current criteria of Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating. Ten percent is the only rating assignable under revised Diagnostic Code 7802. 38 C.F.R. § 4.118 (2011). Therefore, it is not favorable to the Veteran to consider this Diagnostic Code. 

Prior to August 30, 2002, Diagnostic Code 7083 provided a 10 percent evaluation for a scar that was superficial, poorly nourished, and with repeated ulceration. This was the only available evaluation under Diagnostic Code 7803. 38 C.F.R. § 4.118 (2002). Therefore, it is not favorable to the Veteran to consider this Diagnostic Code. 

Following the August 2002 amendments, Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars. As with the earlier version of the regulations, a 10 percent evaluation was the only rating available. Therefore the version of Diagnostic Code 7803 effective following the August 2002 amendments is not favorable to the Veteran. 

The October 2008 amendment removed Diagnostic Code 7803 from the rating schedule. 38 C.F.R. § 4.118 (2011). 

The 2002 and 2008 versions of Diagnostic Code 7805 are identical. Diagnostic Code 7805 provided that other scars could be rated on limitation of function of the affected part. 38 C.F.R. § 4.118 (2002 and 2008). 

In this case, the evidence does not show that the service-connected scar itself is productive limitation of motion or functional loss of the left ankle. As noted, the Veteran's left ankle degenerative joint disease is service connected and the evaluation for that disability encompasses any limitation of motion or functional loss due to pain involving the left ankle. 

Therefore, a second evaluation based on limitation of motion of the left ankle is prohibited, and the 2002 and 2008 versions of this code are not for application. 38 C.F.R. §§ 4.14, 4.118. 

Under the current criteria of Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118 (2011). 

In this case, the service-connected left ankle scar is rated on the basis of being painful and assigned a 10 percent evaluation under Diagnostic Code 7804. 

The July 2002 examiner found that his scar was well healed. In January 2003, Dr. A.B., a private physician, noted mild induration and swelling in the area of his scar. 

In April 2011, a VA examiner found that the Veteran's scar was painful, but did not impact his activities of daily living. This evidence does not show that the Veteran's scar has any disabling effects not included in the rating criteria of Diagnostic Code 7804. Therefore, Diagnostic Code 7805 is not for application. 38 C.F.R. § 4.118 (2011).

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

The manifestations of the service-connected left ankle scar have not met the criteria for a higher rating under the most applicable Diagnostic Code at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26.   



Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the manifestations of the Veteran's scar are contemplated by the schedular criteria set forth in Diagnostic Code 7804; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. 

In sum, there is no indication that the average industrial impairment from his painful scar would be in excess of that contemplated by the assigned rating. 

Accordingly, the Board determines that referral of this case for extraschedular consideration is not in order. 


Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, nor does the evidence show that the service-connected left ankle scar has caused unemployability. Because there is no evidence of unemployability, further consideration of TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial disability evaluation in excess of 10 percent for the service-connected scar of the left ankle is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


